PER CURIAM
ORDER.
The decision of this court reversing the decision of the court of appeals having been reversed by the United States Supreme Court; and this court having issued an order on August 23, 1988, vacating the mandate filed on June 24, 1987, and affirming the decision of the court of appeals; and
The court having considered motions for reconsideration filed by plaintiff-appellant-cross respondent-cross petitioner, Bobby Felder, and filed by defendants-respondents-cross appellants-petitioners, Duane Casey, Patrick Eaton, Robert Farkas, Peter Pochow-ski, Robert Connolly, Edward Heideman, Stanley Olson, Roger Weber, Michael Kempfer and Gary Hoffman,
*355IT IS ORDERED that the motions for reconsideration are granted; and
IT IS FURTHER ORDERED that the order previously issued by this court on August 23, 1988, is withdrawn; and
IT IS FURTHER ORDERED that the mandate filed on June 24, 1987, in this matter is vacated; and
IT IS FURTHER ORDERED that the decision of the court of appeals is affirmed insofar as it addressed the applicability of sec. 893.80 to federal civil rights actions brought in state court; and
IT IS FURTHER ORDERED that the parties shall serve and file briefs in this court on the following issues: (1) the proper statute of limitations to be applied in this case, (2) whether the existence of post-deprivation state tort remedies precluded the institution of plaintiffs action under 42 U.S.C. sec. 1983, and (3) whether plaintiffs claims against defendants Michael Kempfer and Gary Hoffman should be reinstated; and
IT IS FURTHER ORDERED that the following briefing schedule be followed in this case:
(1) Both parties (as petitioners) shall serve and file their respective briefs in this court within 30 days of the date of this order;
(2) Both parties (as respondents) shall within 20 days thereafter serve and file their response to the petitioners’ briefs;
(3) Both parties (as petitioners) shall within 10 days thereafter serve and file their reply, if any, to the other party’s response to its brief as petitioner.